                                          Case 3:21-cv-02070-WHO Document 14 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 21-cv-02070-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     PARIS BAGUETTE AMERICA, INC.,
                                                        Defendant.
                                  11

                                  12          Plaintiff is ORDERED TO SHOW CAUSE by October 1, 2021 and inform the Court
Northern District of California
 United States District Court




                                  13   why this case should not be dismissed for failure to prosecute and comply with the General Order

                                  14   56 Inspection and Mediation Deadlines. Failure to respond by October 1, 2021 will result in this

                                  15   case being dismissed for failure to prosecute. Fed. R. Civ. Proc. 41(b).

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 15, 2021

                                  19

                                  20
                                                                                                   William H. Orrick
                                  21                                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
